 



Exhibit 10.17
AGREEMENT
For
PURCHASE AND SALE
of
CUSTOMER ACCESS LINES
Dated as of February 10,2006
Between
TRINSIC COMMUNICATIONS, INC.
And
ACCESS INTERGRATED NETWORKS, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page   ARTICLE 1     PURCHASE AND SALE OF
ASSETS     1  
 
    1.1.     Purchase and Sale of Transferred Assets     1  
 
    1.2.     Assumption of Obligations by Buyer     1  
 
    1.3.     Purchase Price     2  
 
    1.4.     Prorations     3  
 
    1.5.     Allocation of the Purchase Price for Tax Purposes     4  
 
    1.6.     Transfer Taxes     4   ARTICLE 2     ACCESS     4  
 
    2.1.     Access to Books and Records     4  
 
    2.2.     Access to Customer Data     4   ARTICLE 3     CLOSING     5  
 
    3.1.     Closing     5  
 
    3.2.     Deliveries by Seller to Buyer     5  
 
    3.3.     Deliveries by Buyer to Seller     5  
 
    3.4.     Further Assurances     6  
 
    3.5.     Partial Closing     6   ARTICLE 4     CONDITIONS     6  
 
    4.1.     Conditions to Buyer’s Obligations     6  
 
    4.2.     Conditions to Seller’s Obligations     7   ARTICLE 5    
REPRESENTATIONS AND WARRANTIES     8  
 
    5.1.     Buyer’s Representations and Warranties     8  
 
    5.2.     Seller’s Representations and Warranties     9   ARTICLE 6    
COVENANTS     10  
 
    6.1.     Covenants of Seller     10  
 
    6.2.     Mutual Covenants     11   ARTICLE 7     TERMINATION     12  
 
    7.1.     Termination By Buyer     12  
 
    7.2.     Termination By Seller     12  
 
    7.3.     Termination By Buyer or Seller     12  
 
    7.4.     Effect of Termination     12  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page   ARTICLE 8   ADDITIONAL MATTERS   13
 
  8.1.   Pre-Closing   13
 
  8.2.   New Customer Service Orders and Service Change Orders   14
 
  8.3.   Access to Books and Records   14
 
  8.4.   Bulk Sales Laws   14 ARTICLE 9   INDEMNIFICATION   15
 
  9.1.   Survival   15
 
  9.2.   Indemnification and Payment of Damages by Seller   15
 
  9.3.   Indemnification and Payment of Damages by Buyer   15
 
  9.4.   Procedure for Indemnification — Third arty Claims   15
 
  9.5.   Procedure for Indemnification — Other Claim   16
 
  9.6.   Limitations on Seller’s Indemnification of Purchaser   16
 
  9.7.   Limitations on Buyer’s Indemnification of Seller   16 ARTICLE 10  
WAIVER OF TRIAL BY JURY   17
 
  10.1.   Waiver of Trial by Jury   17 ARTICLE 11   CERTAIN DEFINITIONS   17
 
  11.1.   Defined Terms   17
 
  11.2.   Interpretation   21 ARTICLE 12   GENERAL   21
 
  12.1.   Time of the Essence   21
 
  12.2.   Notices   21
 
  12.3.   Waivers   22
 
  12.4.   Payment of Expenses   22
 
  12.5.   Headings   22
 
  12.6.   Counterparts; Facsimile   23
 
  12.7.   Successors and Assigns   23
 
  12.8.   Assignment   23
 
  12.9.   Additional Instruments and Assistance   23
 
  12.10.   Governing Law   23
 
  12.11.   Severability   23

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                          Page  
 
  12.12.   Amendments   23
 
  12.13.   No Construction Against the Drafting Party   23
 
  12.14.   Entire Agreement; No Third Party Beneficiaries   23

-iii-



--------------------------------------------------------------------------------



 



AGREEMENT FOR PURCHASE AND SALE OF CUSTOMER ACCESS LINES
     This Agreement for Purchase and Sale of Customer Access Lines (this
“Agreement”) is made and entered into this 10th day of February, 2006, between
Trinsic Communications, Inc., a Delaware Corporation (“Seller”) and Access
Integrated Networks, Inc., a Georgia Corporation (“Buyer”).
RECITALS
     A. Seller is a competitive local exchange carrier, one of whose lines of
business is to provide wireline telecommunications services to mass market
residential and small business customers (the “Customers”) located in the
BellSouth territory (the “Territory”). Seller has certain contractual rights and
obligations with respect to the Customers receiving such services.
     B. Buyer is also a competitive local exchange carrier providing
telecommunications services to mass market residential and small business
customers located in the Territory, and Buyer is desirous of purchasing certain
of Seller’s Customer Access Lines.
     C. Seller desires to sell, convey, assign, transfer and deliver to Buyer,
and Buyer desires to buy, assume and accept from Seller, all of Seller’s rights
and obligations to provide and operate wireline telecommunication services to
the Customers under the Customer Contracts all as set forth hereinafter.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Buyer agree
as follows:
ARTICLE 1
PURCHASE AND SALE OF ASSETS
     1.1. Purchase and Sale of Transferred Assets. Upon the terms and subject to
the conditions hereinafter set forth, at the Closing described in Article 3,
Seller agrees to sell, convey, transfer and assign to Buyer the “Transferred
Assets,” and Buyer agrees to purchase and receive such Transferred Assets from
Seller and pay Seller the Purchase Price (as defined in Section 1.3 below).
Seller shall retain the Excluded Assets, including but not limited to all other
lines of business and the service to customers of such lines of business.
     1.2. Assumption of Obligations by Buyer. Buyer covenants and agrees that,
on the Closing Date, it shall execute and deliver to Seller an Assumption
Agreement in substantially the form attached as Exhibit A (the “Assumption
Agreement”) pursuant to which Buyer will assume and agree to perform and
discharge the Assumed Liabilities as and when due. Except for the Assumed
Liabilities, the parties agree that Buyer will not assume any liability or
obligation of Seller, including any liability relating to the Excluded Assets.
All such liabilities not assumed by the Buyer pursuant to this Section 1.2 shall
be retained by Seller and shall hereafter be referred to as the “Retained
Liabilities.” Buyer specifically assumes no liability for any billing by
BellSouth and its affiliates to Seller for telecommunications services rendered
prior to the Closing Date whether or not such billing is received by Seller
before such Closing Date.

 



--------------------------------------------------------------------------------



 



     1.3. Purchase Price.
          1.3.1. Subject to adjustment pursuant to Section 1.3.2 below, on the
Closing Date, Buyer shall pay by wire transfer of immediately available funds to
Seller as consideration for the sale of the Transferred Assets and the
assumption of the Assumed Liabilities a total purchase price (the “Purchase
Price”) equal to the sum of the following:
     (a) with respect to the On-Net Trinsic Business Lines, the product of
(i) One Hundred Twenty Dollars ($120.00), multiplied by (ii) the number of
active On-Net Trinsic Business Lines at the close of business on the day
immediately preceding the Closing Date; plus,
     (b) with respect to the Off-Net Trinsic Business Lines, the product of
(i) One Hundred Ten Dollars ($110.00), multiplied by (ii) the number of active
Off-Net Trinsic Business Lines at the close of business on the day immediately
preceding the Closing Date; plus,
     (c) with respect to the On-Net Trinsic Residential Lines, the product of
(i) Ninety Dollars ($90.00), multiplied by (ii) the number of active On-Net
Trinsic Residential Lines at the close of business on the day immediately
preceding the Closing Date; plus,
     (d) with respect to the Off-Net Trinsic Residential Lines, the product of
(i) Eighty-Nine Dollars and fifty cents ($89.50), multiplied by (ii) the number
of active Off-Net Trinsic Residential Lines at the close of business on the day
immediately preceding the Closing Date; plus,
     (e) with respect to the On-Net Sprint Business Lines, the product of
(i) One Hundred Twenty Dollars ($120.00), multiplied by (ii) the number of
active On-Net Sprint Business Lines at the close of business on the day
immediately preceding the Closing Date; plus,
     (f) with respect to the Off-Net Sprint Business Lines, the product of
(i) One Hundred Ten Dollars ($110.00), multiplied by (ii) the number of active
Off-Net Sprint Business Lines at the close of business on the day immediately
preceding the Closing Date; plus,
     (g) with respect to the On-Net Sprint Residential Lines, the product of
(i) Ninety-Five Dollars ($95.00), multiplied by (ii) the number of active On-Net
Sprint Residential Lines at the close of business on the day immediately
preceding the Closing Date; plus,
     (h) with respect to the Off-Net Sprint Residential Lines, the product of
(i) Ninety Dollars ($90.00), multiplied by (ii) the number of active Off-Net
Sprint Residential Lines at the close of business on the day immediately
preceding the Closing Date.
          For purposes hereof, (i) “On-Net” shall mean lines served by the 292
BellSouth central offices located in the states set out on Exhibit “B” attached
hereto, (ii) “Off-Net” shall mean all other BellSouth central offices, (iii)
“Trinsic Business Lines” shall mean those Customer Access Lines relating to a
business account that were owned by Trinsic on or before January 31, 2006 or
which were obtained by Trinsic other than by purchase from Sprint since
February 1, 2006, (iv) “Trinsic Residential Lines” shall mean those Customer
Access Lines relating to a residential account that were owned by Trinsic on or
before January 31, 2006 or which were obtained by Trinsic other than by purchase
from Sprint since February 1, 2006, (v)

2



--------------------------------------------------------------------------------



 



“Sprint Business Lines” shall mean those Customer Access Lines relating to a
business account that were purchased by Trinsic from Sprint on and after
February 1, 2006, (vi) “Sprint Residential Lines” shall mean those Customer
Access Lines relating to a residential account that were purchased by Trinsic
from Sprint on and after February 1, 2006, and (vii) the number of active lines
in each category above shall include all lines applicable to that category that
are in service on the Closing Date and with respect to which payment is not
60 days or more past due as of the Closing Date.
          1.3.2. Post-Closing Purchase Price Adjustment. From and after the
Closing Date until the date which is ninety (90) days following the Closing Date
(the “Post-Closing Period”), Buyer shall maintain a list of all Customer Access
Lines that (i) were transferred to Buyer on the Closing Date but which were not
included as active lines on the Closing Date for purposes of calculating the
Purchase Price above because payment on such lines was 60 days or more past due
and (ii) subsequent to the Closing Date have become “current” due to a payment
to Buyer with respect to such account made after the Closing Date (each such
reinstated Customer Access Line being hereinafter referred to as a “Reactivated
Line”). Buyer agrees to pay Seller for each Reactivated Line the same amount
Buyer would have paid Seller pursuant to Section 1.3(a) — (h) above had such
Reactivated Line been “active” as of the Closing Date (the aggregate amount to
be paid with respect to all Reactivated Lines being referred to herein as the
“Purchase Price Adjustment”). No later than the third (3rd) business day
following the end of the Post-Closing Period, Buyer shall deliver to Seller a
report identifying all of the Reactivated Lines of which Buyer is aware and
including a calculation of the Purchase Price Adjustment to be paid. No later
than the third (3rd) business day following the end of the Post-Closing Period,
Seller shall deliver to buyer a report identifying all of the Reactivated Lines
of which Seller is aware and including a calculation of the Purchase Price
Adjustment to be made. Buyer shall pay Seller the Purchase Price Adjustment, if
any, no later than ten (10) business days following the end of said Post-Closing
Period.
          1.3.3. Seller Inspection Rights. Buyer shall permit Seller or its
authorized representatives to enter Seller’s premises during normal business
hours to inspect and audit all of Buyer’s records applicable to the Customer
Access Lines for purposes of confirming the number and type of Reactivated Lines
and to evaluate Buyer’s compliance with this Section.
     1.4. Prorations. All taxes imposed on a periodic basis (including personal
property taxes, ad valorem taxes, franchise fees or taxes and similar taxes and
assessments with respect to the Transferred Assets), all utility payments and
all other periodic charges and expenses arising from the operations of the
Business shall be prorated between Buyer and Seller as of 11:59 p.m., central
Time, on the Closing Date. With respect to measurement periods that include (but
do not end on) the Closing Date (all such periods of time being hereinafter
called “Proration Periods”), Seller shall be responsible for the portion of any
such liabilities that relates to the portion of such Proration Period ending on
the Closing Date, which shall be deemed to be the amount of such liability for
the entire Proration Period multiplied by a fraction, the numerator of which is
the number of days in the portion of the Proration Period ending on the Closing
Date, and the denominator of which is the number of days in the Proration
Period. Buyer shall be responsible for the portion of any such liabilities that
relates to the portion of such Proration Period beginning after the Closing
Date, which shall be deemed to be the amount of such liability for the entire
Proration Period multiplied by a fraction, the numerator of which is the number
of days in the

3



--------------------------------------------------------------------------------



 



portion of the Proration Period beginning on the day following the Closing Date,
and the denominator of which is the number of days in the Proration Period. On
the Closing Date, Buyer shall reimburse Seller, on this prorated basis, for
Buyer’s portion of any such Proration Period liabilities that have been paid
before the Closing Date. Seller shall reimburse Buyer, on this prorated basis,
for Seller’s portion of any such Proration Period liabilities paid on or after
the Closing Date within five (5) business days of Seller’s receipt of an invoice
(including reasonable support for the calculation of the invoiced amount) from
Buyer for such liabilities, but no earlier than five (5) days prior to the due
date for the payment of any such liability. To the extent that Buyer or Seller
has not reimbursed the other party for such a Proration Period liability for
which Buyer or Seller is responsible by the due date for such reimbursement, the
amount of such reimbursement payment shall bear simple interest at the rate of
8% per annum.
     1.5. Allocation of the Purchase Price for Tax Purposes. Seller may, in its
discretion, make an allocation (the “Allocation”) of the Purchase Price, the
Assumed Liabilities and other relevant items to the individual assets or classes
of assets comprising the Transferred Assets in accordance with Section 1060 of
the United States Internal Revenue Code of 1986, as amended (the “Code”). Buyer
agrees not to make any filing or take any position with any Governmental
Authority that is inconsistent with the Allocation.
     1.6. Transfer Taxes. Buyer shall bear and be responsible for any Transfer
Taxes imposed by any Governmental Authorities in connection with the sale,
transfer or assignment of the Transferred Assets or otherwise on account of the
Transactions, regardless of whether Buyer or Seller is assessed therefore. Buyer
shall pay such Transfer taxes directly to the taxing authorities or, if
requested by Seller, shall remit to Seller on the Closing Date amounts
sufficient to enable Seller to pay any Transfer Taxes assessed against Setter.
If Buyer pays any Transfer Taxes directly, Buyer shall provide to Seller within
ten (10) days of each such payment written evidence of receipt of such payment
by the appropriate taxing authority.
ARTICLE 2
ACCESS
     2.1. Access to Books and Records. Upon execution of this Agreement, Seller,
upon reasonable notice from Buyer, shall permit Buyer and its authorized
representatives reasonable access during customary business hours at Seller’s
place of business to the books and records, contracts, permits and other
relevant data, information and things pertaining to the Transferred Assets.
     2.2. Access to Customer Data. Upon execution of this Agreement, Seller
shall provide Buyer with all customer information and data relating to the
Transferred Assets as reasonably requested by Buyer that pertains to the
Transferred Assets, including but not limited to, customer test files and
universal service order code definitions. Upon the request of Buyer, Seller
shall provide Buyer with a complete computer download of all customer service
records for Customers (including the feature sets, pricing and packages sold to
the customer).

4



--------------------------------------------------------------------------------



 



ARTICLE 3
CLOSING
     3.1. Closing. Upon the terms and subject to the conditions of this
Agreement, the consummation of the purchase and sale of the Transferred Assets
and the assignment and assumption of the Assumed Liabilities (the “Closing”)
shall take place at such location, date and time as the parties may mutually
determine, within three (3) days following the satisfaction or waiver of all the
conditions precedent to Closing, including, but not limited to: (i) the
conditions precedent to Closing set forth in this Article 4, and (ii) the
receipt of all necessary Governmental Approvals. As of the date hereof, the
parties anticipate that the transactions contemplated herein may require more
than one Closing, with the first effecting the transfer of the Trinsic Lines and
occurring on or about April 4, 2006, and the second effecting the transfer of
the Sprint Lines and occurring on or about June 6, 2006. The date of any such
Closing (or any partial closing) actually occurs is referred to as the “Closing
Date.” In lieu of attending the Closing, the parties may consummate the Closing
by exchanging documents via e-mail, facsimile and overnight courier in a
mutually acceptable manner. The Closing shall be deemed to have occurred as of
11:59 p.m., Central Standard Time, on the Closing Date.
     3.2. Deliveries by Seller to Buyer. At or prior to the Closing, Seller will
deliver to Buyer:
          3.2.1. A duly executed Assignment and Assumption Agreement in
substantially the form attached as Exhibit A;
          3.2.2. A duly executed closing certificate of each Seller signed by
the appropriate officer of the Seller certifying as to the fulfillment of the
conditions set forth in Sections 4.1.1 and 4.1.2 of this Agreement is
substantially the form attached as Exhibit C;
          3.2.3. List of Customer Access Lines. Seller will provide to Buyer a
complete list of the Customer Access Lines to be transferred at Closing (a copy
of such list is attached hereto as Schedule 3.2.3).
     3.3. Deliveries by Buyer to Seller. At or prior to the Closing, Buyer will
deliver to Seller:
          3.3.1. The Purchase Price as required by Section 1.3, together with
any proration payment required to be paid on the Closing Date pursuant to
Section 1.4;
          3.3.2. A duly executed closing certificate of Buyer signed by the
appropriate Officer or Buyer certifying as to the fulfillment of the conditions
set forth in Section 4.2.1 and 4.2.2 of this Agreement in substantially the form
attached as Exhibit D;
          3.3.3. A duly executed Interim Process Agreement; and

5



--------------------------------------------------------------------------------



 



          3.3.4. A duly executed Assignment and Assumption Agreement in
substantially the form attached as Exhibit A.
     3.4. Further Assurances. Except as otherwise provided herein, all
instruments of conveyance, assignment or transfer referred to herein, all sums
of money, and all records and data to be delivered as specified in this
Agreement shall be delivered at or prior to the Closing. The parties agree
following the Closing to execute and deliver such further instruments of
conveyance, assignment and assumption as may be reasonably necessary to
consummate the Transactions and to give effect to the transfer of the
Transferred Assets and the assumption of the Assumed Liabilities.
     3.5. Partial Closing. In the event that as of (the anticipated closing
dates set forth in Section 3.1) the parties have received some but not all of
the Governmental Approvals required to transfer all of the Customer Access Lines
originally contemplated to be transferred pursuant to this Agreement, Buyer and
Seller may mutually agree to proceed with a closing of the transfer of some but
not all of the Customer Access Lines covered by this Agreement. In the event the
parties agree to proceed with such a partial closing, the parties shall agree to
a schedule listing the Customer Access Lines with respect to which the necessary
Governmental Approvals have been received (the “Partial Closing Schedule”). The
parties agree to use commercially reasonable efforts to resolve any dispute that
may arise with respect to the Customer Access Lines to be included on the
Partial Closing Schedule. Upon final determination of the Partial Closing
Schedule, Buyer and Seller shall proceed to a closing with respect to those
Customer Access Lines included on the Partial Closing Schedule. In the event of
a partial closing pursuant to this Section 3.5, Buyer shall only accept and
purchase from Seller and Seller shall only sell and transfer to Buyer those
Customer Access Lines with respect to which all required Governmental Approvals
have been received as of the Closing Date of such partial closing and which are
set forth on the Partial Closing Schedule. Buyer and Seller agree, for a
reasonable period following any partial closing, to use commercially reasonable
efforts (i) to obtain the necessary Governmental Approvals required to transfer
those Customer Access Lines not transferred as part of such partial closing and
(ii) to effect such transfer of the remaining Customer Access Lines upon receipt
of such Governmental Approval.
ARTICLE 4
CONDITIONS
     4.1. Conditions to Buyer’s Obligations. The obligation of Buyer to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by Buyer in writing:
          4.1.1. Representations and Warranties. All representations and
warranties of Seller made in this Agreement shall be true and correct in all
material respects as of the Closing Date, except for such representations and
warranties that are made expressly as of an earlier date which shall be true and
correct as of date made.

6



--------------------------------------------------------------------------------



 



          4.1.2. Covenants and Agreements. Seller shall have performed and
complied in all material respects with all covenants and agreements required or
contemplated by the Transaction Documents to be performed by it on or prior to
the Closing Date.
          4.1.3. Governmental Approvals. The Governmental Approvals shall have
been obtained and shall be in full force and effect; provided, however, that if
the parties mutually agree to proceed with a partial closing as provided under
Section 3.5, Buyer shall waive this condition as it relates to having received
all Governmental Approvals for all lines and proceed with a closing pursuant to
Section 3.5 of this agreement with respect to those Customer Access Lines with
respect to which such Governmental Approvals have been received.
          4.1.4. Legal Proceedings; No Injunction. No action or proceedings
before any court or Governmental Authority shall be pending or threatened
wherein an unfavorable judgment, decree or order would (a) prevent the carrying
out of this Agreement, or any of the transactions contemplated herein,
(b) declare unlawful the transactions contemplated by this Agreement, (c) cause
such transactions to be rescinded, (d) permit consummation of the transactions
contemplated herein or therein subject to the imposition of substantial damages
on Buyer, or (e) materially affect the right of Buyer to own the transferred
Assets.
          4.1.5. Certificates and Other Documents. Seller shall have executed
and delivered the certificates and other documents required by Sections 3.2 and
3.4.
          4.1.6. No Material Adverse Effect. Subsequent to the date hereof,
there shall have occurred no casualty or other event or change, not subsequently
cured by Seller, which has resulted in a Material Adverse Effect.
     4.2. Conditions to Seller’s Obligations. The obligation of Seller to
consummate the Transactions shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions, any of which may be
waived by Seller in writing:
          4.2.1. Representations and Warranties. All representations and
warranties of Buyer made in this Agreement shall be true and correct in all
material respects as of the Closing Date except for such representations and
warranties that are made expressly as of an earlier date which shall be true and
correct as of date made.
          4.2.2. Covenants. Buyer shall have performed and complied with all
covenants and agreements required or contemplated by the Transaction Documents
to be performed by it on or prior to the Closing Date.
          4.2.3. Governmental Approvals. All Governmental Approvals shall have
been obtained and shall be in full force and effect; provided, however, that if
the parties mutually agree to proceed with a partial closing as provided under
Section 3.5, Seller shall waive this condition as it relates to having received
all Governmental Approvals for all lines and proceed with a closing pursuant to
Section 3.5 of this agreement with respect to those Customer Access Lines with
respect to which such Governmental Approvals have been received.
          4.2.4. Legal Proceedings; No Injunction. No action or proceeding
before any court or Governmental Authority shall be pending or threatened
wherein an unfavorable

7



--------------------------------------------------------------------------------



 



judgment, decree or order would (a) prevent the carrying out of this Agreement
or any of the transactions contemplated herein (b) declare unlawful the
transactions contemplated by this Agreement (c) cause such transactions to be
rescinded, or (d) permit consummation of the transactions contemplated herein
subject to the imposition of substantial damages on Seller.
          4.2.5. Certificates and Other Documents. Buyer shall have delivered
the certificates and other documents required under Sections 3.3 and 3.4.
          4.2.6. Purchase Price. Buyer shall have delivered the Purchase Price
to Seller in the manner specified in Section 1.3.1.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
     5.1. Buyer’s Representations and Warranties. Buyer represents and warrants
to Seller that:
          5.1.1. Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Georgia, with full
authority: (i) to execute and deliver the Transaction Documents, to consummate
the Transactions and to perform all of its obligations under the Transaction
Documents, and (ii) to own, lease or otherwise hold the assets owned, leased or
held by it. Buyer has obtained all approvals necessary to authorize the
execution, delivery and performance of this Agreement, and Buyer has obtained,
or will have obtained prior to Closing, all approvals necessary to consummate
the Transactions and authorize the execution, delivery and performance of the
Transaction Documents.
          5.1.2. Authority. This Agreement has been, and when executed by Buyer
each of the other Transaction Documents will be, duly and validly executed and
delivered by Buyer and the authorization referenced in Section 3.3.2 has been
obtained by Buyer. This Agreement constitutes, and when executed by Buyer each
of the other Transaction Documents will constitute, the valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
except to the extent that such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws relating to
creditors’ rights generally and by principles of equity.
          5.1.3. No Restrictions Against Transactions. The execution, delivery
and performance of this Agreement and the Transaction Documents by Buyer do not,
and the fulfillment by Buyer of its obligations under this Agreement and the
Transaction Documents will not, conflict with, violate or result in the breach
of any provision of (i) the Articles of Incorporation or Bylaws (or comparable
governing documents or instruments) of Buyer or (ii) any contract, agreement,
instrument or other legally binding arrangement to which Buyer is a party or by
which any of Buyer’s assets are bound. The execution, delivery and performance
of this Agreement and the Transaction Documents by Buyer will not violate any
Law. Except as set forth on Schedule 5.1.3 and except for the FCC Approvals and
PUC Approvals the parties contemplate obtaining pursuant to Sections 6.2.3 and
6.2.4 of this Agreement, Buyer’s execution,

8



--------------------------------------------------------------------------------



 



delivery and performance of this Agreement and the Transaction Documents do not
require authorization or approval of, or filing with, any Governmental
Authority.
          5.1.4. Brokers. Buyer has not paid or become obligated to pay any fee
or commission to any broker, finder, investment banker or other intermediary in
connection with the transactions contemplated by this Agreement in such a manner
as to give rise to a valid claim against Seller for any broker’s or finder’s
fees or similar fees or expenses.
          5.1.5. Litigation. As of the date hereof there are no actions, suit,
proceedings, claims, arbitrations or investigations, either at law or in equity,
of any kind now pending (or to Buyer’s Knowledge threatened) against Buyer
(i) that question the validity of any of the Transaction Documents or the
Transactions; or (ii) that seek to delay, prohibit or restrict in any manner any
actions taken or contemplated to be taken by Buyer under the Transaction
Documents.
5.2. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer that:
          5.2.1. Organization. Seller is a corporation duly and validly existing
and in good standing under the laws of the State of Delaware. Seller has have
full power and authority to execute and deliver the Transaction Documents, to
consummate the Transactions and to perform all of its obligations under the
Transaction Documents. Seller has obtained all corporate and partnership
approvals necessary to consummate the Transactions and authorize the execution,
delivery and performance of the Transaction Documents.
          5.2.2. Authorization, Execution and Delivery. This Agreement has been,
and when executed by Seller each of the other Transaction Documents will be,
duly and validly executed and delivered by Seller. This Agreement constitutes,
and when executed by Seller each of the other Transaction Documents will
constitute, the valid, legal and binding agreement of Seller enforceable against
Seller in accordance with its terms, except to the extent that such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other Laws relating to creditors’ rights generally
and by principles of equity.
          5.2.3. Transferred Assets. Seller has good title to all of the
Transferred Assets and shall deliver same free and clear of all Encumbrances to
Buyer at the Closing Date.
          5.2.4. Governmental Authorization. Except as set forth on
Schedule 5.2.4 and except for the FCC Approvals and PUC Approvals the parties
contemplate obtaining pursuant to Sections 6.2.3 and 6.2.4 of this Agreement,
Seller’s execution, delivery and performance of this Agreement and the
Transaction Documents do not require authorization or approval of, or filing
with, any Governmental Authority.
          5.2.5. Litigation. As of the date hereof there are no actions, suits,
proceedings, claims, arbitrations or investigations, either at law or in equity,
of any kind now pending (or to Seller’s Knowledge threatened) against Seller
(i) that relate to the Transferred Assets; (ii) that question the validity of
any of the Transaction Documents or the Transactions; or (iii) that seek to
delay, prohibit or restrict in any manner any actions taken or contemplated to
be taken by either Seller under the Transaction Documents.

9



--------------------------------------------------------------------------------



 



          5.2.6. Tax Matters. All taxes and assessments, including interest and
penalties thereon, of any kind whatsoever accrued with respect to the Business
through the Closing Date (other than Transfer Taxes and taxes subject to
proration pursuant to Section 1.4) have been or will be paid in full by Seller.
There are no liens for federal, state or local taxes upon the Transferred
Assets, except for statutory liens for taxes or assessments not yet delinquent
or the validity of which is being contested in good faith by Seller in
appropriate proceedings, the ultimate liability for which shall remain the
obligation of Seller. Seller has timely filed, or will cause to be timely filed,
all material federal, state and local tax returns and reports of any kind
(including income, franchise, sales, use, excise, employment and real and
personal property) which Seller is obligated to file with respect to the
Business for all periods up to and including the Closing Date.
          5.2.7. No Material Violation. The execution and delivery by Seller of
the Transaction Documents and the consummation by Seller of the Transactions
will not: (i) violate any provision of the Articles of Incorporation or Bylaws
(or comparable governing documents or instruments) of either Seller; (ii) except
as set forth in Section 5.2.4 and subject to receipt of the FCC Approvals and
PUC Approvals the parties contemplate obtaining pursuant to Sections 6.2.3 and
6.2.4 of this Agreement, violate any applicable Law issued, enacted, entered or
deemed applicable by any Governmental Authority having jurisdiction over a
Seller or any of the Transferred Assets; (iii) result in a violation or breach
of, or constitute (with or without due notice or lapse of time or both) a
default (or give another party any rights of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of the Customer
Contracts; or (iv) result in the creation or imposition of any Encumbrance on
any of the Transferred Assets.
          5.2.8. Brokers. Seller has not paid or become obligated to pay any fee
or commission to any broker, finder, investment banker or other intermediary in
connection with the transactions contemplated by this Agreement in such a manner
as to give rise to a valid claim against Buyer for any broker’s or finder’s fees
or similar fees or expenses.
ARTICLE 6
COVENANTS
     6.1. Covenants of Seller.
          6.1.1. Satisfaction of Conditions. Seller will use its commercially
reasonable efforts to cause to be fulfilled and satisfied all of the conditions
to the Closing to be performed or satisfied by Seller.
          6.1.2. Maintenance and Conduct of Business. From the date of this
Agreement to the Closing Date, the Seller will cause the Business to be
conducted consistent with the ordinary and normal course of the Business
existing prior to the date of this Agreement and will use its reasonable efforts
to retain the services of present officers, employees and agents of the Business
existing prior to the date of this Agreement and will use its reasonable efforts
to retain the services of present officers, employees and agents of the Business
and preserve business relationships of the Business with customers, suppliers
and others.
          

10



--------------------------------------------------------------------------------



 




          6.1.3. Seller Rate Changes. Without the consent of Buyer, which shall
not be unreasonably withheld or delayed, Seller shall not make any adjustments
to any recurring or non recurring rates relating to the Customer Access Lines
between the execution of this Agreement and the Closing Date except to the
extent such adjustments are mandated by Law.
          6.1.4. Consent to Assignment. At the Closing, Seller will transfer to
Buyer all Customer Contracts that are by their terms assignable. Seller shall
also request assignment to Buyer of those Customer Contracts that are not by
their terms assignable. To the extent that the assignment of any Customer
Contract shall require the consent of another person, this Agreement shall not
constitute an agreement to assign the Transferred Customer Contract if an
attempted assignment would constitute a breach thereof. Prior to the Closing,
both parties shall use commercially reasonable efforts (excluding the payment of
money) to obtain the consent of any other party to the assignment of such
Customer Contracts to Buyer.
     6.2. Mutual Covenants.
          6.2.1. Public Announcements. The parties agree that immediately
following the execution of this Agreement, the parties will jointly issue the
press release attached hereto as Exhibit E. Except as set forth in the preceding
sentence, neither party may publicly announce the signing of this Agreement and
the Transactions contemplated herein before of after the Closing without the
prior written approval of the other party, except as and to the extent that such
party is required to so disclose such information by Law or rule of any stock
exchange. In such event, such disclosing party shall advise the other party of
the disclosure required and shall provide the other party with a copy of the
disclosure to be made, and shall use commercially reasonable efforts to cause a
mutually acceptable release, announcement or filing to be made.
          6.2.2. Cooperation. Except as expressly provided otherwise in this
Agreement, each party covenants to use all commercially reasonable efforts to
take or cause to be taken all actions, and to do or cause to be done all things,
that are necessary, proper or advisable under applicable Laws and regulations,
expeditiously and practicably to consummate and make effective the Transactions,
including but not limited to (i) using its commercially reasonable efforts to
resolve any disagreements between Buyer and Seller with respect to any
applications for governmental or regulatory approval prior to application for
such approval, (ii) obtaining all necessary actions, waivers, consents and
approvals from third parties or Governmental Authorities, and (iii) effecting
all necessary filings with Governmental Authorities.
          6.2.3. PUC Filings. Promptly after the execution of this Agreement,
each of the parties will take such reasonable actions as may be necessary or
helpful (including, but not limited to, making available witnesses, information,
documents, and data requested by the PUC) to apply for and receive all approvals
necessary from PUCs for the transfer of the Transferred Assets to Buyer and the
change in the provider of telecommunications services to the Customers. Seller
and Buyer will jointly prepare any applications and customer notice waivers
required to be filed with PUCs. Seller shall take the lead in preparing
petitions to discontinue current service offerings as required, if any. Buyer
shall pay all costs and expenses associated with such filings.
          6.2.4. FCC Filings. The parties agree to promptly file after execution
of this Agreement such applications and to take such reasonable actions as may
be necessary or helpful
          

11



--------------------------------------------------------------------------------



 



to apply for and receive approval by the FCC for the transfer of the Transferred
Assets to Buyer and the change in the provider of telecommunications services to
the Customers. Seller and Buyer will jointly prepare the applications and
customer notice waivers to be filed with the FCC. Seller shall take the lead in
preparing petitions to discontinue current service offerings as required, if
any. Buyer shall pay all costs and expenses relating to such filings.
          6.2.5. Buyer State Filings. Buyer shall be responsible for filing any
required affidavits regarding its status as the “acquiring carrier” as well as
any future tariffs relating to new rate plans.
          6.2.6. Prohibition on Rate Increase. Buyer shall not increase rates to
Customers with respect to the Customer Access Lines for a minimum of 60 days
following the Closing Date with respect to any such line.
ARTICLE 7
TERMINATION
     7.1. Termination By Buyer. If any condition precedent to Buyer’s obligation
to effect the Closing set forth in Section 4.1 shall become incapable of
satisfaction through no fault of Buyer and such condition is not waived by
Buyer, Buyer shall not be obligated to effect the Closing and may terminate this
Agreement by written notice to Seller. If either Seller materially breaches any
provisions of this Agreement, and such breach remains uncured for thirty
(30) days after notice from Buyer, Buyer may terminate this Agreement upon
written notice to Seller.
     7.2. Termination By Seller. If any condition precedent to Seller’s
obligation to effect the Closing set forth in Section 4.2 shall become incapable
of satisfaction through no fault of Seller and such condition is not waived by
Seller, Seller shall not be obligated to effect the Closing and may terminate
this Agreement by written notice to Buyer. If Buyer materially breaches any
provisions of this Agreement, and such breach remains uncured for thirty
(30) days after notice from Seller, Seller may terminate this Agreement upon
written notice to Buyer.
     7.3. Termination By Buyer or Seller. If (i) a final, non-appealable order
is issued by any Governmental Authority to restrain, enjoin or prohibit the
consummation of the Transactions, or (ii) the Closing with respect to any
Customer Access Lines shall not have occurred on or before August 1, 2006, then
either party may terminate this Agreement by written notice to the other.
Notwithstanding the foregoing, if a non-appealable order is issued by a state
PUC to restrain, enjoin or prohibit the consummation of the Transactions, then
within ten (10) days of the date such an order becomes final and non-appealable,
the Buyer and Seller will initiate good faith negotiations to modify the
Agreement to address the terms of the PUC order. If the parties are unable to
successfully modify the Agreement, either party shall, at its option, have the
right to terminate this Agreement by written notice to the other party.
     7.4. Effect of Termination. In the event of the termination of this
Agreement pursuant to this Article 7, this Agreement shall thereafter become
void and there shall be no further liability on the part of any party hereto or
its respective shareholders, directors, officers or employees in respect
thereof, except as follows: (i) nothing herein shall relieve any party from

12



--------------------------------------------------------------------------------



 



liability for any intentional breach of this Agreement, (ii) the obligations of
the parties hereto set forth in Sections 12.3, 12.4, 12.5, 12.11, 12.12 and
12.14 shall not be affected by a termination of this Agreement, and (iii) the
Escrowed Funds and any interest earned thereon shall be either immediately
released to the Buyer or retained by the Seller, as applicable, in accordance
with Section 3.b. of the Letter of Intent.
ARTICLE 8
ADDITIONAL MATTERS
     8.1. Pre-Closing. In order to effectuate an orderly Transition in the
provision of telecommunications services to Customers on the Closing Date, Buyer
and Seller agree to utilize the measures set forth below:
          8.1.1. Collection of Receivables. Prior to the Closing Date, Seller
will provide service and collect receivables related to the Customers and will
be solely responsible for, and entitled to, collection of all receivables
accrued prior to the Closing Date. Beginning on the Closing Date, all Customers
shall become the responsibility of Buyer, and Buyer will, as of the Closing
Date, be solely responsible for collecting receivables related to service
provided after the Closing Date. Buyer will collect all payments received
following the Closing Date and will (i) on the thirtieth (30) day following the
Closing Date and (ii) on the sixtieth (60th) day following the Closing Date,
transfer to Sellers all payments received by Buyer relating to services provided
on or before the Closing Date. Seller will collect all payments received
following the Closing Date and will (i) on the thirtieth (30) day following the
Closing Date and (ii) on the sixtieth (60th) day following the Closing Date,
transfer to Buyers all payments received by Seller relating to services provided
after the Closing Date. Thereafter, any payments received by Buyer relating to
services provided on or before the Closing Date will be forwarded by Buyer to
Seller no more than ten (10) business days after receipt thereof, and any
payments received by Seller relating to services provided after the Closing Date
by Buyer will be forwarded by Seller to Buyer no more than ten (10) business
days after receipt thereof.
          8.1.2. Notice to Customers. Buyer and Seller agree that Buyer, in
cooperation with Seller, will deliver multiple written notifications to the
Customer in order to meet requisite regulatory standards and to facilitate an
orderly transition of services to Buyer with as little attrition as possible.
All such written notifications shall be provided to Seller in advance of any use
thereof, and shall be acceptable to Seller. In no less than the final bill
delivered to each Customer, the Customers shall be informed that Seller will no
longer be the Customer’s telecommunications provider and Customers shall be
provided the name, address and telephone number of Buyer, including the payment
information relating to the newly established lock-box and a request that all
such payments due on the final bill be directed to the new payment location.
          8.1.3. Customer Records. To the extent not previously provided to
Buyer, Seller shall use commercially reasonable efforts to maintain all billing
and service records for goods sold or services provided, including any
third-party verifications, to Customers prior to Closing until the later of one
year from the Closing Date or the maximum time required by Law. Seller shall use
commercially reasonable efforts to make available, upon reasonable request from
Buyer, all such billing and service records. Such records will be provided
without cost to the
          

13



--------------------------------------------------------------------------------



 



Buyer and will include access to third party verifications and letters of
authorization associated with end user subscriptions.
          8.1.4. Carrier Access Billing. Seller shall render their own final
carrier access bills to its interexchange carriers for minutes, messages and
other applicable charges. Seller shall be responsible for collecting and
settling any disputes associated with its final carrier access billings to
interexchange carriers, and there shall be no adjustment to the Purchase Price
for any bad debts of these interexchange carriers. All carrier access billings,
revenue, and bad debt associated with usage incurred after Closing shall be the
benefit or obligation of Buyer as the case may be.
     8.2. New Customer Service Orders and Service Change Orders. After customers
are transitioned to Buyer on the Closing Date, Buyer shall be responsible for
processing all new customer service requests and service change order requests
submitted by customers or applicants for service. After the Closing Date, Seller
shall forward within ten (10) business days any new customer service orders or
service change orders received by Seller to Buyer for service.
     8.3. Access to Books and Records.
          8.3.1. After the Closing, Seller will retain all Retained Books and
Records for a period of three (3) years.
          8.3.2. After the Closing, upon reasonable notice the parties will give
to the representatives, employees, counsel and accountants of the other party
reasonable access during normal business hours, to books and records relating to
the, Transferred Assets and the Assumed Liabilities, and will permit such
persons to examine and copy such records, in each case to the extent reasonably
requested by the other party in connection with tax and financial reporting
matters (including any tax returns and related information, but not attorney
work product), audits, legal proceedings, governmental investigations and other
business purposes (including such financial information and any receipts
evidencing payment of taxes as may be requested by Seller to substantiate any
claim for tax credits or refunds); provided, however, that nothing herein will
obligate any party to take actions that would unreasonably disrupt the normal
course of its business or violate the terms of any contract to which it is a
party or to which it or any of its assets is subject. Seller and Buyer will
cooperate with each other in the conduct of any tax audit or similar proceedings
involving or otherwise relating to the Business (or the income therefrom or
assets thereof) with respect to any tax and each will execute and deliver such
powers of attorney and other documents as are necessary to carry out the intent
of this Section 8.3.2.
     8.4. Bulk Sales Laws. Seller and Buyer waive compliance with applicable
laws under any version of Article 6 of the Uniform Commercial Code adopted by
any state or any similar Law relating to tile sale of inventory, equipment or
other assets in bulk in connection with the sale of the Transferred Assets.
     8.5 Voice-Mail Platform. Buyer agrees to purchase, and Seller agrees to
sell to Buyer, the use of the voice-mail platform currently attached to each of
those Customer Access Lines that currently have voice-mail service and that are
being transferred at Closing. In exchange for the use by Buyer of the voice-mail
platform with respect to these Customer Access

14



--------------------------------------------------------------------------------



 



Lines, Buyer agrees to pay to Seller, at Closing, an amount equal to the product
of (i) $2.50, times (ii) the number of Customer Access Lines currently having
voice mail and to be transferred to Buyer at Closing. In addition, from and
after Closing up to and including the twelfth (12th) month following the
Closing, Buyer agrees to pay, no later than the 5th day of each month, an amount
equal to the product of (i) $2.50, times (ii) the number of Customer Access
Lines currently having voice mail that were transferred to Buyer at Closing that
remain active as of the first (1st) day of any such month.
ARTICLE 9
INDEMNIFICATION
     9.1. Survival. The representations and warranties made in this Agreement,
the Schedules and the certificates to be delivered by the parties shall survive
for a period of twelve (12) months following the Closing Date (except for
Sections 5.2.3 (“Title to Purchased Assets”), which shall survive indefinitely
and Section 5.2.6 (“Taxes”) which shall survive for the applicable statute of
limitations), except to the extent such party, at or prior to the Closing Date,
shall have actual knowledge of a breach or inaccuracy of a representation or
warranty of the other party. No claim may be made for the breach of a
representation or warranty made in this Agreement unless notice of such claim
has been delivered to the breaching party prior to the expiration of the
representation or warranty.
     9.2. Indemnification and Payment of Damages by Seller. Subject to the
limitations set forth in Section 9.6, Seller will indemnify and hold harmless
Buyer and its respective representatives, stockholders, controlling persons and
affiliates (collectively, the “Indemnified Persons”) for, and will pay to such
Indemnified Persons the amount of, any loss, liability, claim, damage expense
(including costs of investigation and defense and reasonable attorneys’ fees),
whether or not involving a third-party claim (collectively, “Damages”), arising,
directly or indirectly, from or in connection with (a) any breach of
representation or warranty made by either Seller in this Agreement, (b) any
breach of any covenant or obligation of a Seller in this Agreement; (c) the
Excluded Assets or the Retained Liabilities; or (d) any claim by any person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such person with a
Seller (or any person acting on its behalf) in connection with any of the
contemplated transactions.
     9.3. Indemnification and Payment of Damages by Buyer. Subject to the
limitations set forth in Section 9.7, Buyer will indemnify and hold harmless
Seller and its Indemnified Persons for, and will pay to such Indemnified Persons
the amount of, any Damages arising, directly or indirectly, from or in
connection with (a) any breach of representation or warranty made by Buyer in
this Agreement; (b) any breach of any covenant or obligation of Buyer in this
Agreement; (c) the use, conduct or operation of the Transferred Assets from and
after the Closing Date solely to the extent that any such Damages result from
events occurring after the Closing Date, (d) the failure of Buyer to perform any
of the Assumed Liabilities, and (e) any claim by any person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such person with Buyer (or any person
acting on its behalf) in connection with any of the contemplated transactions.
     9.4. Procedure for Indemnification — Third Party Claims.

15



--------------------------------------------------------------------------------



 



          9.4.1. Promptly after receipt by an Indemnified Person under
Section 9.2 or 9.3 of notice of the commencement of any claim (a “Proceeding”)
against it, such Indemnified Person shall, if a claim is to be made against an
indemnifying party under such section, give notice to the indemnifying party of
the commencement of such claim, but the failure to notify the indemnifying party
will not relieve the indemnifying party of any liability that it may have to any
Indemnified Person, except to the extent that the indemnifying party
demonstrates that the defense of such action is prejudiced by the Indemnified
Person’s failure to give such notice.
          9.4.2. If any proceedings referred to in Section 9.4.1 is brought
against an Indemnified Person and it give notice to the indemnifying party of
the commencement of such Proceeding, the indemnifying party shall, be entitled
to participate in such Proceeding and, to the extent that it wishes (unless the
indemnifying party is also a party to such Proceeding and the Indemnified Person
determines in good faith that joint representation would be inappropriate) to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Person and, after notice from the indemnifying party to the
Indemnified Person of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Person under this Article 9 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Person in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) no compromise or
settlement of such claims may be effected by the indemnifying party without the
Indemnified Person’s consent unless (A) there is no finding or admission of any
violation of legal requirements or any violation of the rights of any Person and
no effect on any other claims that may be made against the Indemnified Person,
and (B) the sole relief provided is monetary damages that are paid in full by
the indemnifying party; and (ii) the Indemnified Person will have no liability
with respect to any compromise or settlement of such claims effected without the
consent of such Indemnified Person. In no event will the Indemnified Person
consent to the entry of any judgment or enter into any settlement with respect
to a Proceeding without the prior written consent of the Indemnifying Person,
which consent shall not be unreasonably withheld.
     9.5. Procedure for Indemnification — Other Claim. A claim for the
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.
     9.6. Limitations on Seller’s Indemnification of Purchaser. Notwithstanding
any other provision to the contrary, Seller shall be obligated to indemnify
Buyer and its Indemnified Persons only to the extent that the amount of such
Damages, when aggregated with the total amount of other claims for
indemnification under Section 9.2, does not exceed $250,000 and (ii) any such
claims are made upon Seller in writing prior to the close of business on the
second anniversary of the Closing Date.
     9.7. Limitations on Buyer’s Indemnification of Seller. Notwithstanding any
other provision to the contrary, Buyer shall be obligated to indemnify Seller
and its Indemnified Persons only to the extent that the amount of such Damages,
when aggregated with the total amount of other claims for indemnification under
Section 9.3, does not exceed $250,000, and (ii)

16



--------------------------------------------------------------------------------



 



any such claims are made upon Buyer in writing prior to the close of business on
the second anniversary of the Closing Date.
ARTICLE 10
WAIVER OF TRIAL BY JURY
     10.1. Waiver of Trial by Jury. Each party waives its right to a jury trial
in any court action arising between the parties, whether under this. Agreement
or otherwise related to this Agreement, and whether made by claim, counterclaim,
third party claim or otherwise. If for any reason the jury waiver is held to be
unenforceable, the parties agree to binding arbitration under the applicable
commercial rules of the American Arbitration Association and 9 U.S.C. § 1, et
seq. Any arbitration will be subject to the Governing Law provision set forth in
Section 12.10. Discovery in the arbitration will be governed by the Federal
Rules of Civil Procedure. The determination of the arbitrator shall be final,
binding and conclusive upon the parties and enforceable in a court of competent
jurisdiction. The agreement of each Party to waive its right to a jury trial
will be binding on its successors and assignees.
ARTICLE 11
CERTAIN DEFINITIONS
     11.1. Defined Terms. For purposes of this Agreement, certain terms used in
this Agreement and not otherwise defined herein shall have the meanings
designated below:
     “Accounts Receivable” means all customer accounts receivable with respect
to goods sold and/or services provided to Customers by Seller and its Affiliates
prior to the Closing Date.
     “Affiliate” of a specified entity means any legal entity directly or
indirectly controlling, controlled by, or under the common control with the
specified entity. The term “control” (including “controlling,” “controlled by”
and “under common control with”) of an entity means the possession, directly or
indirectly, of the power to (i) vote 50% or more of the voting securities or
other voting interests of such person, or (ii) direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting shares, by contract or otherwise.
     “Agreement” means this Agreement for Purchase and Sale of Customers Line’s,
together with all Schedules and Exhibits hereto, as any of the foregoing may be
amended, modified or supplemented in writing from time to time.
     “Assumed Liabilities” means any and all of the following liabilities and
obligations of Seller or its Affiliates.
     (a) to the extent arising out of events occurring after the Closing Date,
all liabilities and obligations of Seller or their Affiliates arising under the
Customer Contracts and the Permits pursuant to Seller’s existing Tariffs;
     (b) All liabilities and obligations arising out of litigation and claims
relating to the Customer Contract arising out of events occurring after the
Closing Date.

17



--------------------------------------------------------------------------------



 



     “Assumption Agreement” is defined in Section 1.2.
     “Business” means Seller’s business of providing wireline telecommunication
services to the Customers associated with the Customer Access Lines to be
transferred pursuant to the Agreement.
     “Buyer” is defined in the preamble of this Agreement.
     “Buyer’s Knowledge” means the actual knowledge of Buyer after reasonable
investigation.
      “Closing” is defined in Section 3.1.
     “Closing Date” is defined in Section 3.1.
     “Code” is defined in Section 1.5.
     “Customer” means each end user identified on the applicable Customer
Contract (or as identified in the Seller’s or Buyer’s databases) of the
telecommunication services provided by Seller, prior to Closing, and Buyer,
following the Closing.
     “Customer Access Line” means each customer access line as set forth on
Exhibit F, all of which are Customer Access Lines within the nine (9) state
BellSouth territory.
     “Customer Contracts” means all contracts, agreements, instruments and other
legally binding arrangements (and all amendments and modifications thereto)
relating to the provision of wireline telecommunication service by Seller to a
Customer that is associated with a Customer Access Line that is transferred to
Buyer pursuant to this Agreement, and all such contracts, agreements and
instruments entered into by a Seller in the ordinary course of the Business
between the date of this Agreement and the Closing Date relating to the
provision of services to the Customers.
     “Encumbrances” means any and all security interests, liens, charges or
similar restrictions, except for (i) liens for taxes not yet due and payable or
that are being contested in good faith, (ii) liens of workers, carriers or
materialmen or similar liens arising by operation of Law in the ordinary course
of the Business in respect of obligations that are not yet due and payable or
that are being contested in good faith, and (iii) any liens, defects or
irregularities that are the result of Buyer’s or its representative’s actions.
     “Excluded Assets” means, any of the following:
     (a) all assets, properties and rights of Seller and its Affiliates that are
not used exclusively in connection with the Business, including assets,
properties and rights associated with service to customers of other lines of
business of Seller and its affiliates that are not the subject of this
Agreement;
     (b) this Agreement and all rights of Seller under this Agreement;

18



--------------------------------------------------------------------------------



 



     (c) the Retained Books and Records;
     (d) all cash or cash equivalents of Seller and its Affiliates, including,
without limitation, checks or drafts received by the Business for which Seller
has not received funds on or prior to the Closing Date, certificates of deposit,
time deposits and marketable securities; and all of the right, title and
interest in the bank accounts, safe deposit boxes and checking accounts of
either Seller, its Affiliates and the Business;
     (e) all rights to refunds of all federal, state, local and foreign taxes
relating to Seller or its Affiliates, the Transferred Assets or the Business to
the extent such taxes relate to a period ending on or prior to the Closing Date
and were not paid or assumed by Buyer;
     (f) all Accounts Receivable, inventory and fixed assets of Seller and its
Affiliates,
     (g) all real property and interests in real property owned by Seller and
its Affiliates; and
     (h) all policies of insurance and fidelity, surety or similar bonds and the
coverages afforded thereby of a Seller and its Affiliates, and any and all
claims or rights thereunder;
     “FCC” means the Federal Communications Commission or any other Federal
agency which succeeds in whole or in part to its jurisdiction so far as the
subject matter of this Agreement is concerned.
     FCC Approval” means the approval of the FCC to completion of the
transactions contemplated hereunder.
     “Governmental Approval” means the PUC Approval, the FCC Approval and all
consents and approvals of, filings and registrations with, and notifications to
any other Governmental Authority necessary to consummate the transaction
contemplated by this Agreement.
     “Governmental Authority” means any United States, state or local
governmental entity or municipality or subdivision thereof or any authority,
department, commission, board, bureau, agency, court or instrumentality thereof.
     “Law” or “Laws” means any statute, rule, regulation or ordinance of any
Governmental Authority.
     “Material Adverse Effect” means a materially adverse effect on the Business
or the Transferred Assets, taken as a whole, other than effects relating to or
arising from (i) the execution of this Agreement, (ii) the United States economy
generally or (iii) events or circumstances that affect the Business in the same
manner and to the same extent as other businesses in the industry generally.
     “Permits” means all permits of any Governmental Authority relating to the
Transferred Assets.
     “Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, entity or government

19



--------------------------------------------------------------------------------



 



(whether federal, foreign, state, county, city or otherwise, including any
instrumentality, division, agency or department thereof).
     “Post-Closing Purchase Price Adjustment” is defined in Section 1.3.2.
     “PUC” means the Public Utility Commissions or any state’s equivalent
regulatory body.
     “PUC Approval” means the approval of a PUC to completion of the
transactions contemplated hereunder.
     “Proration Periods” is defined in Section 1.4.
     “Purchase Price” is defined in Section 1.3.
     “Purchase Price Adjustment” is defined on Section 1.3.3.
     “Retained Books and Records” means, collectively, all corporate records and
stock books of Seller and their Affiliates, the general ledger, all records
required by Law to be retained by Seller and all books and records relating to
(i) tax returns and tax records; (ii) the Excluded Assets; (iii) the
organization, maintenance and existence of Seller as a corporation or
partnership; and (iv) attorney work product; provided that where reasonably
necessary or prudent, Retained Books and Records shall also include copies of
the Transferred Books and Records.
     “Retained Liabilities” is defined in Section 1.2 of this Agreement.
     “Seller” is defined in the preamble of this Agreement.
     “Seller’s Knowledge” means the actual knowledge of either Seller after
reasonable investigation.
     “Transactions” means the purchase and sale of the Transferred Assets as
contemplated by this Agreement and all other transactions contemplated by the
Transaction Documents.
     “Transaction Documents” means this Agreement and each document to be
executed in connection with the Closing of the Transactions. When used with
respect to Seller or Buyer, “Transaction Documents” means this Agreement and
such documents as are required to be executed by such party with respect to the
Closing of the Transactions.
     “Transfer Taxes” means any and all federal, state, county, municipal,
foreign or other taxing jurisdiction sales, use, transfer, gross receipts,
consumer levy, privilege or similar taxes, duties, excises or governmental
charges, including any penalties and interest thereon, arising out of the sale
of the Transferred Assets by Seller to Buyer hereunder.
     “Transferred Assets” means all of Seller’s right, title and interest in and
to the following assets:
     (a) the Customer Contracts and the associated Customer Access Lines,
provided, however, that if the parties proceed with a partial closing pursuant
to Section 3.5 of this

20



--------------------------------------------------------------------------------



 



Agreement, this definition of Transferred Assets shall include only those
Customer Access Lines identified on the Partial Closing Schedule and the
Customer Contracts relating thereto;
     (b) the Transferred Books and Records; and
     (c) With respect to Customer Access lines and Customer contracts,
Transferred Assets shall be limited to:

  (i)   those which the applicable Governmental Authority will permit to be
transferred to Buyer without a written and executed Letter of Authority; and    
(ii)   those for which Seller has obtained prior to the Closing Date a written
and executed Letter of Authority.

     but excluding from the foregoing the Excluded Assets.
     “Transferred Books and Records” means Seller’s customer lists and records,
accounts and billing records, plans, blueprints, specifications, drawings,
surveys and engineering reports that relate to the operation of the Business,
except for the Retained Books and Records.
     “Transition” means the transfer of Customers and the related Customer
Access Lines from Seller to Buyer.
     11.2. Interpretation. Unless the context otherwise requires, (i) all
references to Sections, Articles or Schedules are to Sections, Articles or
Schedules of or to this Agreement, (ii) the term “primarily” means primarily or
exclusively, and (iii) the term “including” means including without limitation.
ARTICLE 12
GENERAL
     12.1. Time of the Essence. Time is of the essence with respect to each and
every term, condition, obligation and provision hereof, and failure to timely
perform or remedy any of the terms, conditions, obligations or provisions hereof
by either party shall constitute a material breach of and a non-curable default
under this Agreement by the party so failing to perform (but which may be waived
by the non-breaching party).
     12.2. Notices. All notices hereunder will be in writing and served by
certified mail, return receipt requested. Notice shall be deemed to have been
duly given on the earlier of the date received or the fifth business day
following the date mailed by the notifying party using first class mail, postage
prepaid. Notices shall be sent as follows:
     If to Seller:
Trinsic Communications, Inc.
100 Brookwood Road

21



--------------------------------------------------------------------------------



 



Atmore, AL 36502
Attention: John Lines
Facsimile: 251-368-1314
     with a required copy (which shall not constitute notice) to:
Schiff Hardin LLP
6600 Sears Tower
Chicago, IL 60606
Attention: Richard T. Miller
Facsimile: 312-258-5700
     If to Buyer:
Access Integrated Networks, Inc.
4885 Riverside Drive
Suite 107
Macon, Georgia 31210
Attn: Vincent M. Oddo
Facsimile: 478-405-3130
     with a required copies (which shall not constitute notice) to:
Stone & Baxter, LLP
Fickling & Company Building
577 Mulberry Street, Suite 800
Macon, Georgia 31201
Attn: D. Mark Baxter
Facsimile: 478-750-9899
     12.3. Waivers. No failure of a party to enforce a provision of this
Agreement will be construed as a general or a specific waiver of that provision,
or of a party’s right to enforce that provision, or of a party’s right to
enforce any other provision of this Agreement. No waiver of any breach of any
covenant or other provision herein contained shall be deemed to be a waiver of
any preceding or succeeding breach, or of any other covenant or provision herein
contained. No extension of time for performance of any obligation or act shall
be deemed to be an extension of the time for performance of any other obligation
or act.
     12.4. Payment of Expenses. Except as otherwise provided herein, each of the
parties shall pay all costs and expenses incurred or to be incurred by it in the
negotiation and preparation of this Agreement and in consummating and carrying
out the Transactions, whether or not the Transactions are consummated.
     12.5. Headings. The subject headings of the sections and subsections of
this Agreement are included only for purposes of convenience, and shall not
affect the construction or interpretation of any of its provisions.

22



--------------------------------------------------------------------------------



 



     12.6. Counterparts; Facsimile. This Agreement may be executed in
counterparts, each of which shall be deemed an original and, when each of the
parties hereto has executed and delivered a counterpart to the other party, this
Agreement shall be binding and effective even though no single counterpart has
been executed by both of the parties. This Agreement may be executed and
delivered by facsimile transmission, and a facsimile of this Agreement or of a
signature of a party will be effective as an original.
     12.7. Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the parties hereto and their permitted successors and
assigns; provided, however, that no assignment shall be permitted except as
provided for in this Agreement.
     12.8. Assignment. The rights and obligations of the parties to this
Agreement or any interest in this Agreement shall not be assigned, transferred,
hypothecated, pledged or otherwise disposed of without the prior written consent
of the non-assigning party, which consent may be withheld in such party’s sole
discretion; provided, however, that Buyer or Seller may, without the prior
consent of the other party, assign its rights under this Agreement to any
Affiliate.
     12.9. Additional Instruments and Assistance. Each party hereto shall from
time to time execute and deliver such further instruments, provide additional
information and render such further assistance as the other party or its counsel
may reasonably request in order to complete and perfect the Transactions.
     12.10. Governing Law. To the extent that federal law does not apply
exclusively, this Agreement shall be construed in accordance with the laws of
the State of Delaware (without reference to the choice of law provisions of any
jurisdiction).
     12.11. Severability. If any term or provision of this Agreement is held or
deemed to be invalid or unenforceable when applied to any person or
circumstance, the remaining provisions of this Agreement and the enforcement of
such provision to other persons or circumstances shall not be affected thereby,
and each provision of this Agreement shall be enforced to the fullest extent
allowed by Law.
     12.12. Amendments. This Agreement may not be modified, changed,
supplemented or terminated, nor may any obligations hereunder be waived by a
party, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing or as otherwise expressly permitted herein.
     12.13. No Construction Against the Drafting Party. Each party hereto
acknowledges that such party and its counsel have reviewed this Agreement and
participated in its drafting. This Agreement shall not be construed against
either party for having prepared it.
     12.14. Entire Agreement; No Third Party Beneficiaries. This Agreement,
including all schedules and exhibits attached hereto, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and there are no agreements, understandings, warranties or representations
between the parties with respect to such subject matter except as set forth or
noted herein. The parties do not intend to confer any benefit hereunder on any
person, firm or corporation other than the parties hereto.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement for Purchase and Sale of
Customer Access Lines have executed it as of the date first above written.

              BUYER:
 
            ACCESS INTERGRATED
NETWORKS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       
 
            SELLER:
 
            TRINSIC COMMUNICATIONS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Its:    
 
       

24



--------------------------------------------------------------------------------



 



EXHIBITS
and
SCHEDULES
to
AGREEMENT
For
PURCHASE AND SALE
of
CUSTOMER ACCESS LINES
DATED AS OF FEBRUARY 10, 2006
Between
TRINSIC COMMUNICATIONS, INC.
And
ACCESS INTERGRATED NETWORKS, INC.

 



--------------------------------------------------------------------------------



 



Exhibit A      Assumption Agreement
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Assignment and Assumption
Agreement”) is made and entered into on
                                         _________, 2006, between Trinsic
Communications, Inc., a Delaware Corporation (“Assignor”) and Access Integrated
Networks, Inc., a Georgia Corporation (“Assignee”).
     WHEREAS, Assignor and Assignee are parties to that certain Agreement for
Purchase and Sale of Customer Access Lines dated as of February         , 2006
(the “Purchase Agreement”), between Assignor and Assignee;
     WHEREAS, pursuant to Section 1.1 of the Purchase Agreement, Assignor has
agreed to sell and the Assignee has agreed to purchase all of the Assignor’s
right, title and interest in the Transferred Assets (as defined in the Purchase
Agreement), including the Customer Contracts and Customer Access Lines (as
defined in the Purchase Agreement) which include the Customer Access Lines as
set for on Exhibit F of the Purchase Agreement; and
     WHEREAS, pursuant to Section 1.2 of the Purchase Agreement, Assignor has
agreed to assign to Assignee and Assignee has agreed to assume, perform and
discharge when due the Assumed Liabilities (as defined in the Purchase
Agreement).
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein and in the Purchase Agreement, and for other good and
valuable consideration, the receipt, adequacy and legal sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:
     1. Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings given such terms in the Purchase Agreement.
     2. Assignment. Effective as of the Closing Date, Assignor hereby assigns,
conveys, sells and transfers to Assignee (i) all of Assignor’s right, title and
interest in the Transferred Assets, including the Customer Contracts and
Customer Access Lines, and (ii) all of the Assumed Liabilities.
     3. Assumption. Assignee hereby accepts the foregoing assignment and assumes
and agrees to observe and perform all duties and obligations of Assignor or its
affiliates arising under the Assumed Liabilities. Assignee assumes no liability
of Assignor except the Assumed Liabilities. The parties hereto agree that any
and all such liabilities, including the Retained Liabilities, shall remain the
sole responsibility of Assignor.
     4. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to the parties’ representations, warranties,
covenants, and indemnities relating to the Assumed Liabilities, are incorporated
herein by this reference. Assignor and Assignee acknowledge and agree that the
representations, warranties, covenants and indemnities

 



--------------------------------------------------------------------------------



 



contained in the Purchase Agreement shall not be superseded by this Assignment
and Assumption Agreement but shall remain in full force and effect to the full
extent provided therein. In the event of any conflict or inconsistency between
the terms of the Purchase Agreement and the terms of this Agreement, the terms
of the Purchase Agreement shall govern.
     5. Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other party hereto,
such further instruments of transfer and assignment and to take such other
action as such other party may reasonably request to more effectively consummate
the assignments and assumptions contemplated by this Assignment and Assumption
Agreement.
     6. Benefit and Assignment. This Assignment and Assumption Agreement shall
be binding upon and inure to the benefit of the parties hereto, and their
respective successors and assigns.
     7. Counterparts. This Assignment and Assumption Agreement may be signed in
any number of counterparts with the same effect as if the signature on each such
counterpart were upon the same instrument.
     8. Choice of Law. This Assignment and Assumption Agreement shall be
interpreted according to the laws of the State of Delaware, excluding any choice
of law provisions or conflict of law principles which would require reference to
the laws of any other jurisdiction.
[SIGNATURE PAGE TO FOLLOW]

 



--------------------------------------------------------------------------------



 

qq

     IN WITNESS WHEREOF, the parties have executed this Assignment and
Assumption Agreement as of the date first above written.
ASSIGNOR:
TRINSIC COMMUNICATIONS, INC.

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   

ASSIGNEE:
ACCESS INTERGRATED
NETWORKS, INC.

         
By:
       
 
 
 
   
Name:
       
 
 
 
   
Its:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Exhibit B
States Included as “On-Net” Lines

      State   CLLI/CO
AL
  ALBSALMA
AL
  ALVLALMA
AL
  ANTNALMT
AL
  ANTNALOX
AL
  ATHNALMA
AL
  BRHMALVA
AL
  BSMRALHT
AL
  CLMNALFA
AL
  CLMNALMA
AL
  DCTRALMT
AL
  DORAALMA
AL
  FLRNALMA
AL
  FTPYALMA
AL
  GDSDALMT
AL
  GTVLALNM
AL
  HNVIALLW
AL
  HNVIALMT
AL
  HNVIALPW
AL
  HNVIALUN
AL
  HRTSALNM
AL
  JSPRALMT
AL
  KLLNALMA
AL
  MDSNALNM
AL
  MOLTALNM
AL
  PHCYALMA
AL
  RLVLALMA
AL
  RRVLALMA
AL
  SHFDALMT
AL
  SYLCALMT
AL
  TLDGALMA
AL
  TSCLALMT
AL
  TSCLALNO
FL
  BCRTFLBT
FL
  BCRTFLMA
FL
  BCRTFLSA
FL
  CCBHFLMA
FL
  COCOFLMA
FL
  COCOFLME
FL
  DLBHFLMA
FL
  DRBHFLMA
FL
  EGLLFLBG
FL
  EGLLFLIH
FL
  FRBHFLFP
FL
  FTLDFLCR
FL
  FTLDFLCY
FL
  FTLDFLJA

 



--------------------------------------------------------------------------------



 



      State   CLLI/CO
FL
  FTLDFLMR
FL
  FTLDFLOA
FL
  FTLDFLPL
FL
  FTLDFLSU
FL
  FTPRFLMA
FL
  GCSPFLCN
FL
  JCVLFLSJ
FL
  JCVLFLWC
FL
  LKCYFLMA
FL
  MLBRFLMA
FL
  ORLDFLAP
FL
  ORLDFLCL
FL
  ORLDFLMA
FL
  ORLDFLPC
FL
  ORLDFLPH
FL
  ORPKFLMA
FL
  ORPKFLRW
FL
  PLTKFLMA
FL
  PMBHFLCS
FL
  PMBHFLFE
FL
  PMBHFLMA
FL
  PNVDFLMA
FL
  SNFRFLMA
FL
  STAGFLMA
FL
  STAGFLSH
FL
  STRTFLMA
FL
  TTVLFLMA
FL
  VRBHFLMA
FL
  WPBHFLAN
FL
  WPBHFLGA
FL
  WPBHFLGR
FL
  WPBHFLHH
FL
  WPBHFLLE
FL
  WPBHFLRB
FL
  WPBHFLRP
GA
  AGSTGAAU
GA
  AGSTGAFL
GA
  AGSTGAMT
GA
  AGSTGATH
GA
  ALBYGAMA
GA
  ALPRGAMA
GA
  AMRCGAMA
GA
  ATHNGAMA
GA
  BRWKGAMA
GA
  BUFRGABH
GA
  CDTWGAMA
GA
  CLHNGAES
GA
  CLMBGAMT
GA
  CLMBGAMW
GA
  CMNGGAMA

 



--------------------------------------------------------------------------------



 



      State   CLLI/CO
GA
  CNYRGAMA
GA
  CORDGAMA
GA
  CRTNGAMA
GA
  CRVLGAMA
GA
  CVTNGAMT
GA
  DBLNGAMA
GA
  ETTNGAES
GA
  FRSYGAMA
GA
  FTVYGAMA
GA
  GRFNGAMA
GA
  GSVLGAMA
GA
  JCSNGAMA
GA
  MACNGAGP
GA
  MACNGAMT
GA
  MACNGAVN
GA
  MCDNGAGS
GA
  MDSNGAMA
GA
  NWNNGAMA
GA
  POLRGAMA
GA
  ROMEGATL
GA
  RSWLGAMA
GA
  SNVLGAES
GA
  SSISGAES
GA
  SVNHGABS
GA
  SVNHGADE
GA
  SVNHGAGC
GA
  SVNHGAWB
GA
  SVNHGAWI
GA
  SYLVGAES
GA
  TFTNGAMA
GA
  THSNGAMA
GA
  VDALGAMA
GA
  VLDSGAMA
GA
  WRRBGAMA
GA
  WRTNGAMA
LA
  ABVLLAMA
LA
  BTRGLAGW
LA
  BTRGLAIS
LA
  BTRGLAMA
LA
  BTRGLASB
LA
  BTRGLASW
LA
  BTRGLAWN
LA
  CRNCLAMA
LA
  CRWYLAMA
LA
  CVTNLAMA
LA
  DNSPLAMA
LA
  HMNDLAMA
LA
  HOUMLAMA
LA
  KNNRLABR
LA
  KNNRLAHN

 



--------------------------------------------------------------------------------



 



      State   CLLI/CO
LA
  LFYTLAMA
LA
  LFYTLAVM
LA
  MINDLAMA
LA
  MONRLAMA
LA
  NWIBLAMA
LA
  NWORLAMA
LA
  NWORLAMT
LA
  NWORLARV
LA
  NWORLASW
LA
  OPLSLATL
LA
  PLQMLAMA
LA
  SHPTLAMA
LA
  SLIDLAMA
LA
  THBDLAMA
LA
  ZCHRLAMA
MS
  ABRDMSES
MS
  BTVLMSDS
MS
  CLEVMSMA
MS
  CLMBMSMA
MS
  CRNTMSMA
MS
  CSDLMSMA
MS
  GNVLMSMA
MS
  GNWDMSMA
MS
  GRNDMSMA
MS
  HLSPMSMA
MS
  HRNNMSDS
MS
  HTBGMSMA
MS
  HTBGMSWE
MS
  JCSNMSCP
MS
  JCSNMSMB
MS
  JCSNMSPC
MS
  JCSNMSRW
MS
  LARLMSMA
MS
  MDSNMSES
MS
  OXFRMSMA
MS
  SKVLMSMA
MS
  SNTBMSPS
MS
  SOHNMSDC
MS
  TUNCMSMA
MS
  TUPLMSMA
MS
  WSPNMSMA
NC
  AHVLNCBI
NC
  AHVLNCOH
NC
  AHVLNCOT
NC
  ARDNNCCE
NC
  CARYNCCE
NC
  CHRLNCBO
NC
  CHRLNCCA
NC
  CHRLNCCE
NC
  DVSNNCPO

 



--------------------------------------------------------------------------------



 



      State   CLLI/CO
NC
  GSTANCSO
NC
  HNVLNCCH
NC
  RLGHNCGL
NC
  RLGHNCHO
NC
  RLGHNCMO
NC
  RLGHNCSI
NC
  SHLBNCMA
SC
  AIKNSCMA
SC
  ARSNSCMA
SC
  CHTNSCDP
SC
  CHTNSCDT
SC
  CHTNSCNO
SC
  CLMASCCH
SC
  CLMASCSA
SC
  CLMASCSN
SC
  CLMASCSW
SC
  ESLYSCMA
SC
  GFNYSCMA
SC
  GNVLSCCH
SC
  GNVLSCDT
SC
  GNVLSCWR
SC
  GRERSCMA
SC
  MNPLSCES
SC
  NAGSSCMA
SC
  ORBGSCMA
SC
  SENCSCMA
SC
  SPBGSCBS
SC
  SPBGSCMA
SC
  SPBGSCVW
SC
  SUVLSCMA
SC
  WMTNSCPW
TN
  ATHNTNMA
TN
  BLVRTNMA
TN
  BVWLTNMA
TN
  CHTGTNBR
TN
  CHTGTNDT
TN
  CHTGTNRO
TN
  CLEVTNMA
TN
  CLMATNMA
TN
  CLTNTNMA
TN
  CLVLTNMA
TN
  CMDNTNMA
TN
  CRVLTNMA
TN
  CVTNTNMT
TN
  DKSNTNMT
TN
  DYBGTNMA
TN
  DYTNTNMA
TN
  FYVLTNMA
TN
  GALLTNMA
TN
  GDVLTNMA

 



--------------------------------------------------------------------------------



 



      State   CLLI/CO
TN
  GTBGTNMT
TN
  HDVLTNMA
TN
  HIMNTNMA
TN
  HMBLTNMA
TN
  HNSNTNMT
TN
  JCSNTNMA
TN
  JCSNTNNS
TN
  KGTNTNMT
TN
  KNVLTNFC
TN
  KNVLTNMA
TN
  KNVLTNWH
TN
  KNVLTNYH
TN
  LBNNTNMA
TN
  LNCYTNMA
TN
  LODNTNMA
TN
  LRBGTNMA
TN
  LWBGTNMA
TN
  LXTNTNMA
TN
  MAVLTNMA
TN
  MCKNTNMA
TN
  MDVITNMT
TN
  MILNTNMA
TN
  MMPHTNBA
TN
  MMPHTNCT
TN
  MMPHTNEL
TN
  MMPHTNGT
TN
  MMPHTNMA
TN
  MMPHTNOA
TN
  MMPHTNSL
TN
  MNCHTNMA
TN
  MRBOTNMA
TN
  MRTWTNMA
TN
  NWPTTNMT
TN
  OKRGTNMT
TN
  PARSTNMA
TN
  PLSKTNMA
TN
  RPLYTNMA
TN
  SHVLTNMA
TN
  SLMRTNMT
TN
  SOVLTNMT
TN
  SVNHTNMT
TN
  SVVLTNMT
TN
  SWTWTNMT
TN
  TLLHTNMA
TN
  TRTNTNMA
TN
  WNCHTNMA

 



--------------------------------------------------------------------------------



 



Exhibit C
Sellers Closing Certificates
TRINSIC COMMUNICATIONS, INC.
CLOSING CERTIFICATE
     Reference is made to the Agreement for Purchase and Sale of Customer Access
Lines dated as of February 10, 2006 (the “Agreement”), between Trinsic
Communications, Inc., a Delaware Corporation (“Seller”) and Access Integrated
Networks, Inc., a Georgia Corporation (“Buyer”) All capitalized terms used
herein without specific designation shall have the meaning set forth in the
Agreement.
     Pursuant to Section 3.2.2 of the Agreement, the undersigned hereby
certifies that:
     1. All representations and warranties of Seller contained in the Agreement
are true and correct in all material respects as of the date hereof, except for
those representations and warranties that are made expressly as of an earlier
date, which were true and correct as of the date made.
     2. Seller has performed and complied with all covenants and agreements
required or contemplated by the Transaction Documents to be performed by Seller
on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each signed this certificate.
Dated:                                                             , 2006

              TRINSIC COMMUNICATIONS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit D     Buyer Closing Certificate
ACCESS INTERGRATED NETWORKS, INC.
CLOSING CERTIFICATE
     Reference is made to the Agreement for Purchase and Sale of Customer Access
Lines dated as of February 10, 2006 (the “Agreement”), between Trinsic
Communications, Inc., a Delaware Corporation (“Seller”) and Access Integrated
Networks, Inc., a Georgia Corporation (“Buyer”) All capitalized terms used
herein without specific designation shall have the meaning set forth in the
Agreement.
     Pursuant to Section 3.3.2 of the Agreement, the undersigned hereby
certifies that:
     1. All representations and warranties of Buyer contained in the Agreement
are true and correct in all material respects as of the date hereof, except for
those representations and warranties that are made expressly as of an earlier
date, which were true and correct as of the date made.
     2. Buyer has performed and complied with all covenants and agreements
required or contemplated by the Transaction Documents to be performed by Buyer
on or prior to the Closing Date.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each signed this certificate.
Dated:                                                             ,2005

              ACCESS INTERGRATED NETWORKS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 



--------------------------------------------------------------------------------



 



Exhibit E       Press Release

         
FOR IMMEDIATE RELEASE
  Contact:   Andrew Graham
 
      Corporate Counsel
 
      agraham@trinsic.com
 
      (813) 233-4567

TRINSIC AGREES TO SELL LOCAL ACCESS LINES
TAMPA, Fl. — (February 13, 2006) — Trinsic, Inc. (OTCBB: TRIM), a leading
provider of traditional and IP telephony services, announced today it has
entered into a definitive agreement to sell approximately 43,000 local access
lines to Access Integrated Networks, Inc., a privately-held telephone company
headquartered in Macon, Georgia. The lines represent substantially all of
Trinsic’s business and residential lines within BellSouth territories, including
Alabama, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina,
South Carolina and Tennessee. Lines serving multi-unit enterprises were excluded
from the sale. Trinsic said it expects to close the sale within several months
pending regulatory approvals. Access Integrated Networks also agreed to utilize
Trinsic’s voicemail platform for at least one year after the sale.
Trey Davis, Trinsic chief executive officer, remarked “We’re delighted to sign
this agreement. Access Integrated Networks is a fine company that already has a
large customer base in this region. The transition will be nearly seamless to
end users. The sale will allow us to focus on territories where we have a higher
density of customers and higher margins.”
Forward-Looking Statements
This news release contains forward-looking statements made pursuant to the
Private Securities Litigation Reform Act of 1995. Words such as “anticipate,”
“estimate,” “expect,” and “projects” signify forward-looking statements.
Forward-looking statements are not guarantees of future results and conditions
but rather are subject to various risks and uncertainties. Some of these risks
and uncertainties are identified in Trinsic’s periodic filings with the
Securities and Exchange Commission. Should any risks or uncertainties develop
into actual events, these developments could have material adverse effects on
Trinsic’s business, financial condition, and results of operations. Trinsic
assumes no obligation to update these forward-looking statements.
About Trinsic
Trinsic offers consumers and businesses traditional and IP telephony services.
Trinsic’s products include proprietary services such as Web-accessible,
voice-activated calling and messaging features that are designed to meet
customers’ communications needs intelligently and intuitively. Trinsic is a
member of the Cisco Powered Network Program and makes its services available on
a wholesale basis to other communications and utility companies, including
Sprint. Trinsic, Inc. changed its name from Z-Tel Technologies, Inc. on
January 3, 2005. For more information about Trinsic and its innovative services,
please visit www.trinsic.com.
-MORE-

 



--------------------------------------------------------------------------------



 



About Access Integrated Networks:
Access Integrated Networks provides a telecommunications alternative to small
business customers in more than 1,000 communities in the Southeast. Founded in
1996 and headquartered in Macon, Ga., Access is a profitable, privately held
Competitive Local Exchange Carrier (CLEC). For more information about Access
Integrated Networks, please visit www.accesscomm.com.
-END-

 



--------------------------------------------------------------------------------



 



Schedule 3.2.3
List of Customer Access Lines
See Attached Disk

 



--------------------------------------------------------------------------------



 



Schedule 5.1.3
Required Approvals
None

 



--------------------------------------------------------------------------------



 



Schedule 5.2.4
Required Approvals
None

 